Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 1, 5, 8, 9, 13, 14 are objected to for reciting the word “cofactor”. It is suggested to amend this term to ‘activator’. 
	Claims 3, 5, 6, 11, 14 are objected to for Markush claim language. It is suggested to amend the Markush claim language to recite ‘selected from the group consisting of x, y, z and combinations thereof’. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 1 is unclear given that although the claim is drawn to a method, there are no method steps, i.e. there is no method step that uses the additive. The claim never states, for instance, that the additive is added to the beverage.


Claim 12 is unclear due to the fact that it is not clear what is centrifuged, clarified and/or ultrafiltered. 
Claim 13 is limited to a range of doses of the additive. The dose is recited as mg per liter of the beverage or juice. However, the phrase “for one liter of fruit juice, cider, beer or wine” makes the claim unclear. The phrase appears to be redundant. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Benucci et al. (J. Food Sci. Technol. 53: 1130-1139 (2016), hereinafter R1) in view of JP 51-19899 (hereinafter R2)
Claim 1 is a method for improving quality of a beverage through the use of a cysteine protease and a cofactor (activator).
Claim 1- R1 discloses a method for protein stabilization in white wine. (Title)
Claims 2, 3, 4 -R1 teaches of using papain (papaya source) or bromelain (pineapple stem source) in improving wine stability regarding protein precipitation. The 
Claims 1-4, 6, 7 - R1 discloses a wine treatment regimen in packed bed reactor. The treated wine is analyzed to determine the hazing potential and the total protein content. (page 1132, left col. Wine treatment in packed-bed reactor)
Claims 8, 9 - R1 discloses kinetic study of native and immobilized bromelain and papain. (Table 2)
Claim 13 - R1 discloses that applying the optimized process conditions and a single pass through the packed-bed reactor significantly reduced the hazing potential in all tested wines, as well as reducing the protein content. (page 1136, left col. par. 2, and Fig 2a and Fig. 2b). Furthermore, R1 discloses that bromelain was always more effective than papaya. (page 1136, left col., par. 3)
R1 concludes the results show that enzymatic treatment is effective in reducing turbidity and protein content in wine; while having little effect on wine quality. (page 1138, left col. last par.)
R1 clearly discloses the effect of cysteine proteases such as bromelain and papain on improving wine stability through reducing haze formation and protein content. However, R1 is silent to the use of cofactors (activators) in enzymatic treatment of wine.
Claim 1, 5 - R2 clearly disclose that use of activators such as cysteine improves the activity of cysteine proteases such as bromelain, papain and ficin. (English Abstract).
It is noted that hydrolases such as bromelain, papain or ficin (all cysteine proteases) do not comprise “cofactors” such as those known for e.g. oxidoreductases. .
Claims 5, 10-11, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Benucci et al. (J. Food Sci. Technol. 53: 1130-1139 (2016), hereinafter R1) and of JP 51-19899 (hereinafter R2), further in view of Sundd et al. (Biosci. Biotechnol. Biochem. 62: 1947-1955 (1998), hereinafter R3) OR Kaul et al. (Nahrung/Food 46: 2-6 (2002), hereinafter R4)
Disclosures of R1-R2 is hereby incorporated by reference as outline above.
R1-R2 disclose the use of cysteine proteases represented by bromelain or papain in reducing hazing potential and protein content in wines; as well as the effect of activators of such cysteine proteases. However, R1 or R2 are silent to the use activators other than cysteine.
Claim 12 - R3 discloses the purification of a plant cysteine protease (Title)
Claims 5, 10, 11 - R3 clearly teaches of effects of thiol-specific activators such as cysteine, mercaptoethanol, DTT, and glutathione. R3 discloses that the activators are necessary for maximum activity under the given conditions. (pages 1948 and 1951, right col. Effects of activators)
R3 sets forth the extraction and purification of the cysteine protease. Therefore, extracting, clarifying, concentrating the enzyme preparation as recited in claim 12 would have been a conventional procedure for protein purification and concentration.
R3 is also silent to the effect of calcium ions on the activity of a cysteine protease.
Claim 5 - R4 discloses the effect of metal ions on structure and activity of papain from Carica papaya. (Tilte)
R4 clearly teaches that papain (a cysteine protease) activity is increased in the presence of calcium and magnesium ions. (Abstract and the whole article).
Therefore, the use of activators other than cysteine, such as glutathione, methionine or calcium to increase the activity of bromelain, papain or other plant cysteine proteases would have been obvious. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in using the activators with the cysteine proteases for reducing the hazing potential of wines.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791